MEMORANDUM **
Eva Barajas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Lim v. INS, 224 F.3d 929, 933 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Barajas failed to establish a clear probability of future persecution because her family has remained in Mexico unharmed, and Barajas has not received threats for several years. See id. at 938-39. Accordingly, we deny the petition as to withholding of removal.
*735Substantial evidence also supports the IJ’s denial of Barajas’ CAT claim because she failed to establish that it is more likely than not that she will be tortured if she returns to Mexico. See Singh v. Ashcroft, 351 F.3d 435, 443 (9th Cir.2003).
Finally, we reject Barajas’ contention that the IJ violated her due process rights.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.